
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1108
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Ms. Watson submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commemorating the life of the late Cynthia
		  DeLores Tucker.
	
	
		Whereas the late Cynthia DeLores Tucker dedicated her life
			 to eliminating racial barriers by championing civil rights and rights of women
			 in the United States;
		Whereas, having grown up in Philadelphia during the Great
			 Depression, C. DeLores Tucker overcame a childhood marked by economic hardship
			 and segregation;
		Whereas, having personally experienced the effects of
			 racism, C. DeLores Tucker first became active in the postwar civil rights
			 movement when she worked to register African-American voters during the 1950
			 Philadelphia mayoral campaign;
		Whereas C. DeLores Tucker became active in local politics,
			 developed her skills as an accomplished fund raiser and public speaker, and
			 quickly became the first African-American and first woman to serve on the
			 Philadelphia Zoning Board;
		Whereas in 1965, in the midst of the Civil Rights
			 Movement, C. DeLores Tucker participated in the White House Conference on Civil
			 Rights and marched from Selma to Montgomery with Rev. Dr. Martin Luther King,
			 Jr., in support of the 1965 Voting Rights Bill, which was later signed into law
			 by President Lyndon Johnson;
		Whereas in January 1971, while still primarily focused on
			 efforts to gain equality for all, C. DeLores Tucker was named Secretary of the
			 Commonwealth of Pennsylvania by then-Governor Milton Shapp, making her the
			 first female African-American Secretary of a State in the Nation;
		Whereas, under the leadership of C. DeLores Tucker as
			 Secretary of the Commonwealth, Pennsylvania became one of the first States to
			 pass the Equal Rights Amendment, lower the voting age from 21 to 18, and
			 institute voter registration through mail;
		Whereas, after leaving her position in Pennsylvania State
			 government, C. DeLores Tucker became the first African-American to serve as
			 president of the National Federation of Democratic Women;
		Whereas in 1984, C. DeLores Tucker founded the National
			 Political Congress of Black Women, now known as the National Congress of Black
			 Women, a non-profit organization dedicated to the educational, political,
			 economic, and cultural development of African-American Women and their
			 families;
		Whereas in 1983, C. DeLores Tucker founded the
			 Philadelphia Martin Luther King, Jr. Association for Non-Violence and, in 1986,
			 the Bethune-DuBois Institute, both of which are dedicated to promoting the
			 cultural and educational development of African-American youth and young
			 professionals;
		Whereas C. DeLores Tucker served as a member of the Board
			 of Trustees of the NAACP and numerous other boards, including the Points of
			 Light Foundation and Delaware Valley College;
		Whereas, in the later phase of her life, C. DeLores Tucker
			 publicly criticized gangster rap music, arguing that such music denigrated
			 women and promoted violence and drug use;
		Whereas, as a student of history, C. DeLores Tucker led
			 the successful campaign to have a bust of the pioneering activist and
			 suffragist Sojourner Truth installed in the United States Capitol, along with
			 other suffragette leaders;
		Whereas C. DeLores Tucker received more than 400 honors
			 and awards during her lifetime, including the NAACP Thurgood Marshall Award,
			 the Martin Luther King, Jr. Distinguished Service Award, and the Philadelphia
			 Urban League Whitney Young Award, and honorary Doctor of Law degrees from
			 Morris College and Villa Maria College; and
		Whereas the work of C. DeLores Tucker as crusader for
			 civil rights and rights of women, through grace, dignity, and purpose has
			 helped transform the perception of race and gender in the United States: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commemorates the
			 life of the late Cynthia DeLores Tucker;
			(2)salutes the
			 lasting legacy of the achievements of C. DeLores Tucker; and
			(3)encourages the
			 continued pursuit of the vision of C. DeLores Tucker to eliminate racial and
			 gender prejudice from all corners of our society.
			
